DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Paragraphs [0006]-[0008] and [0012] of the Specification contain references not listed on an IDS.

Specification
The abstract of the disclosure is objected to because:
-Lines 8-9: please correct “to delivery simultaneously” to “to deliver simultaneously”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 13-14, and 16 are objected to because of the following informalities:  
Claim 6, line 1: please correct “said lumens” to “said two or more lumens”
-Claim 13, line 1: please correct “said lumens” to “said two or more lumens”
-Claim 14, line 1: please correct “The interface” to “The integrated”
-Claim 16, line 2: please correct “or monitoring line” to “or a monitoring line”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the Examiner interprets that the limitations following “such as” in claim 6 are not required by the claim.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the Examiner interprets that the limitations following “such as” in claim 13 are not required by the claim.
Claim 16 recites the limitation “to a subject in need thereof” in lines 2-3.  The limitation “in need thereof” is unclear because it could be subjective.  For example, do elective procedures constitute a “need”?  Or only standard corrective procedures? Or only life-saving procedures?  Since “in need thereof” lacks clarity, the Examiner interprets the limitation “to a subject in need thereof” as “to a subject” in claim 16.
Claim 16 is also rejected as being indefinite for reciting a use without any active, positive steps delimiting how the use is actually practiced.  Claim 16 essentially recites a method of using said integrated multi-lumen tubing of claim 1 to create at least two lines to a subject, but fails to recite what the steps of the method are.  See MPEP 2173.05(q).  For examination purposes, the Examiner interprets that claim 16 is a method of using said integrated multi-lumen tubing of claim 1 to create at least two of an intravenous infusion line, a vacuum line, or a monitoring line to a subject, comprising the step of: inserting the integrated multi-lumen tubing into the subject.
Claim 16 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any steps of using the integrated multi-lumen tubing.  The claim essentially recites a method of using said integrated multi-lumen tubing of claim 1 to create at least two lines to a subject, but fails to recite what the method actually is.  For examination purposes, the Examiner interprets that claim 16 is a method of using said integrated multi-lumen tubing of claim 1 to create at least two of an intravenous infusion line, a vacuum line, or a monitoring line to a subject, comprising the step of: inserting the integrated multi-lumen tubing into the subject.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is a use claim, not a proper process claim.  Claim 16 essentially recites a method of using said integrated multi-lumen tubing of claim 1 to create at least two lines to a subject, but fails to recite what the method actually is.  Without any steps recited, claim 16 is not a proper process claim and therefore is not one of the four categories of patent eligible subject matter.  See MPEP 2173.05(q).  For examination purposes, the Examiner interprets that claim 16 is a method of using said integrated multi-lumen tubing of claim 1 to create at least two of an intravenous infusion line, a vacuum line, or a monitoring line to a subject, comprising the step of: inserting the integrated multi-lumen tubing into the subject.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raulerson et al. (US 2004/0092863 A1).
Regarding claim 1, Raulerson discloses an integrated multi-lumen tubing (multiple catheter assembly 100, see Figs. 1-4 and 10-11) comprising:
	two or more lumens (first catheter 110 and second catheter 130);
	a webbing (splittable bond 180) between each of said two or more lumens (first catheter 110 and second catheter 130), said webbing (splittable bond 180) holding the two or more lumens (first catheter 110 and second catheter 130) together as a ribbon (see Fig. 1, par. [0031]); and
	a set of terminations (first and second distal openings 118 and 138 and proximal openings of first and second extension tube assemblies 113 and 133 – see Fig. 1) at opposing ends (first and second proximal ends 111 and 131 oppose first and second distal ends 114 and 134) of each of said two or more lumens (first catheter 110 and second catheter 130) (see Fig. 1).

	Regarding claim 2, Raulerson discloses the integrated multi-lumen tubing of claim 1 wherein said two or more lumens (first catheter 110 and second catheter 130) comprise an intravenous infusion line (second catheter 130 is a venous lumen for 

	Regarding claim 6, Raulerson discloses the integrated multi-lumen tubing of claim 1 wherein said lumens (first catheter 110 and second catheter 130) are made of synthetic polymers such as polytetrafluoroethylene (PTFE) (see par. [0047]), polyvinyl plastic (PVC) (see par. [0047]), or polyethylene (see par. [0047]) (note: polypropylene plastic is not required by the claim as this limitation is written in the alternative) (note: see 112b rejection and interpretation of claim 6 above).

	Regarding claim 8, Raulerson discloses the integrated multi-lumen tubing of claim 1 further comprising a sheath (fabric cuff 125) covering said two or more lumens (first catheter 110 and second catheter 130) (see par. [0046], Fig. 1).

	Regarding claim 9, Raulerson discloses the integrated multi-lumen tubing of claim 8 wherein said two or more lumens (first catheter 110 and second catheter 130) comprise an intravenous infusion line (second catheter 130 is a venous lumen for delivering fluid – see par. [0029]) and a vacuum line (first catheter 110 is a lumen for drawing fluid from the patient – see par. [0029]).

	Regarding claim 13, Raulerson discloses the integrated multi-lumen tubing of claim 8, wherein said lumens (first catheter 110 and second catheter 130) and said sheath (fabric cuff 125) are made of synthetic polymers such as polytetrafluoroethylene 

	Regarding claim 16, Raulerson discloses a method of using said integrated multi-lumen tubing (multiple catheter assembly 100, see Figs. 1-4 and 10-11) of claim 1 (see claim 1 rejection above) for creating at least two of an intravenous infusion line (second catheter 130 is a venous lumen for delivering fluid – see par. [0029]) or a vacuum line (first catheter 110 is a lumen for drawing fluid from the patient – see par. [0029]) to a subject in need thereof (note: only two of “an intravenous infusion line”, “a vacuum line” or a “monitoring line” are required by the claim as this limitation is written in the alternative) (note: see 112b rejection and interpretation of claim 16 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claims 2 and 9 above, in view of LePivert (US 2009/0036823 A1).
Regarding claims 3 and 10, Raulerson discloses the integrated multi-lumen tubing of claims 2 and 9, respectively.  However, Raulerson fails to state wherein said two or more lumens further comprises a monitoring line for wound healing.
	LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more lumens (lumens 15, 16, and 17) further comprises a monitoring line (conduit 141) for wound healing (see par. [0058], [0070], and [0084]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the two or more lumens of Raulerson to further comprise a monitoring line for wound healing as taught by LePivert in order to identify and sense tissue parameters of the treatment region (see LePivert par. [0058], [0070], and [0084]).

Regarding claims 4 and 11, Raulerson discloses the integrated multi-lumen tubing of claims 2 and 9, respectively.  However, Raulerson fails to state wherein said two or more lumens further comprises a set of insulated wires for transmitting impedance measurements.
	LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more lumens (lumens 15, 16, and 17) further comprises a set of insulated wires (electrical wires of sensors 18 are insulated via the thickness of shaft 11) for transmitting impedance measurements (see par. [0070]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the two or more lumens of Raulerson to further comprise a set of insulated wires for transmitting impedance .

Claims 5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claims 1 and 8 above, in view of Lappas (US 5,224,932 A).
Regarding claims 5 and 12, Raulerson discloses the integrated multi-lumen tubing of claims 1 and 8, respectively.  However, Raulerson fails to explicitly state wherein said two or more lumens are transparent or translucent.
	Lappas teaches a tubing system (see Fig. 1) wherein two or more lumens (tubes 36a-d) are translucent (see col. 2 line 60 – col. 3 line 1 and col. 6 lines 7-23) (note: “transparent” is not required by the claim as this limitation is written in the alternative). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the two or more lumens of Raulerson to be translucent as taught by Lappas in order to provide shielding of light for delivering light sensitive fluids (see Lappas col. 2 line 60 – col. 3 line 1).

Regarding claims 7 and 14, Raulerson discloses the integrated multi-lumen tubing of claims 1 and 8, respectively.  However, Raulerson fails to explicitly state wherein said set of terminations is color coded or keyed.
	Lappas teaches a tubing system (see Fig. 1) wherein a set of terminations (first ends 37a-d and second ends 39a-d of each of tubes 36a-d) is color coded (see col. 2 lines 60-65 and col. 6 lines 52-65, tubes 36a-d are color coded along their entire length) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of terminations of Raulerson to be color coded as taught by Lappas in order to provide a plurality of indicia means, each one of which designating a particular lumen and the particular fluid flowing through the lumen (see Lappas col. 6 lines 52-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claim 1 above, in view of Boehringer et al. (US 2006/0025727 A1).
Regarding claim 15, Raulerson discloses a system for supply of intravenous fluid and vacuum to a patient (see par. [0028], Figs. 1-4 and 10-11), said system comprising:
	said integrated multi-lumen tubing (multiple catheter assembly 100) of claim 1 (see claim 1 rejection above);
	an infusion source (see par. [0029], second catheter 130 provides fluid for infusion, meaning there must be an infusion source connected to second catheter 130);
	a vacuum source (see par. [0029], first catheter 110 provides removal of fluids, meaning there must be a vacuum/suction source connected to first catheter 110); and
	wherein said integrated multi-lumen tubing (multiple catheter assembly 100) connects said infusion source (see par. [0029], second catheter 130 provides fluid for infusion, meaning there must be an infusion source connected to second catheter 130) 
	However, Raulerson fails to explicitly state that the infusion source is an intravenous bag or bottle in fluid communication with an infusion pump; and the vacuum source is a vacuum pump.
	Boehringer teaches a system for supply of intravenous fluid and vacuum to a patient (see Fig. 9, par. [0068]) comprising: an intravenous bag (reservoir 84 is an IV bag – see par. [0067]) in fluid communication with an infusion pump (infusion pump 90) (see par. [0067]-[0068]); and a vacuum pump (suction pump 20) (see par. [0050] and [0054]) (note: “or bottle” is not required as this limitation is written in the alternative).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raulerson to include an intravenous bag, an infusion pump, and a vacuum pump as taught by Boehringer in order to supply the fluid and suction to the system in a precise and controlled manner (see Boehringer par. [0050], [0054], and [0067]-[0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783